Use the Tab key to move
                   Casefrom field to field on this
                        1:15-cv-00612-JDB          form. 81 Filed 09/21/20 Page 1 of 1
                                                Document

                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA



          BUDHA ISMAIL JAM, et al.
          _______________________________
                                               Plaintiff

                                                                                           15-cv-00612 (JDB)
                                         vs.                              Civil Action No.___________


          INTERNATIONAL  FINANCE CORPORATION
          ____________________________________
                                               Defendant


                                                   NOTICE OF APPEAL
                      Notice is hereby given this 21st             day of September                         , 20 20       , that

           Budha Ismail Jam, Sidik Kasam Jam, Ranubha Jadeja, Navinal Panchayat, and Machimar Adhikar Sangharash Sangathan (MASS)


          hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

          the judgment of this Court entered on the             24th                day of August                     , 20 20

          in favor of Defendant International Finance Corporation

          against said Plaintiffs.


                                                                             /s/ Richard L. Herz
                                                                 __________________________________________
                                                                             Attorney or Pro Se Litigant
                                                                  EARTHRIGHTS INTERNATIONAL
                                                                  1612 K St. NW Suite 800
                                                                  Washington, DC 20006
                                                                  202-466-5188
                                                                                      Address and Phone Number
                                                       Based in CT; admitted in NY; does not
          (Pursuant to Rule 4(a) of the Federal Rules ofpractice in Procedure
                                                         Appellate  DC’s courts.
                                                                              a notice of appeal in a civil action
          must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
          officer or agency is a party)

          CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:
           Dana Foster
           Maxwell J. Kalmann
           Chiara Vitiello
           701 Thirteenth Street, N.W.
           Washington, D.C. 20005

           Jeffrey T. Green
           Marisa S. West
           1501 K Street, N.W.
           SIDLEY AUSTIN LLP
           Washington, D.C. 20005
